DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/21 has been entered.
Claim Status
3.  Claims 6, 30-32, 35-42, 45-46, 59-60, 62, 67, 69, 72, 74-75, 90, 94, 96-97, 99-102, 109, 113, and 120 are pending. Claims 1-5, 7-29, 33-34, 43-44, 47-58, 61, 63-66, 68, 70-71, 73, 76-89, 91-93, 95, 98, 103-108, 110-112, 114-119, and 121-143 are cancelled. Claims 31, 32, 35, 41, 42, 45, 46, 69, and 75 are amended.

4.  Independent claims 30, 37, 40 and 90 are allowable. The restriction requirement among Groups I, III, IV, V, VI, and VII, as set forth in the Office action mailed on 09/30/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 08/06/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 02/08/21:
The rejection of claims 30-32, 35-36, 40-42, 45, 59-60, 62, 67, 69, 72, 74-75, 90, and 96-97 under 35 U.S.C. 103 as being unpatentable over Lundberg et al. 2010 (US 2010/0136039) in view of Neely et al. 2012 (US 2012/0164644), found on Borrelia that were not detected by blood PCR (see Remarks, last paragraph on page 5, and the poster by Andre et al.).

EXAMINER’S AMENDMENT
7.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.  Authorization for this examiner’s amendment was given in an interview with Karen Ebling on 01/03/22 (see Interview Summary, attached).

9.  The application has been amended as follows: 

Claim 6. (Cancelled).

Claim 94. (Currently Amended). The method of claim 90, wherein step (c) further comprises amplifying a B. garinii target nucleic acid in the lysate in the presence of an additional an additional reverse primer comprising the oligonucleotide sequence: 5’'-CTG ATA B. garinii amplicon.

Claim 96. (Currently Amended). The method of claim 90, wherein step (c) further comprises amplifying a B. afzelii target nucleic acid in the lysate in the presence of one or more additional primer pairs B. afzelii amplicon, wherein the first additional primer pair comprises a forward primer comprising the oligonucleotide sequence: 5’'-CCG TGG GCA GAG TCT ATG ACA ATC AG-3’ (SEQ ID NO: 13) and a reverse primer comprising the oligonucleotide sequence: 5’'-GCC CAA AAA ACC ATC AAC ACT AAT AAG G-3’ (SEQ ID NO: 14), and the second additional primer pair comprises a forward primer comprising the oligonucleotide sequence: 5’-CAA GGT GCA ATG ACT TTG TTT GGG CA-3’ (SEQ ID NO: 17) and a reverse primer comprising the oligonucleotide sequence 5’'-GCA ACT TCA AAG TGT ACA GTA TTG GTA TCC C-3’ (SEQ ID NO: 18).

Claim 97. (Currently Amended) The method of claim 96, wherein step (c) comprises amplifying the first B. afzelii target nucleic acid in the presence of the first additional primer pair to form a first B. afzelii amplicon and amplifying the second B. afzelii target nucleic acid in the presence of the second additional primer pair to form a second B. afzelii amplicon, and step (g) comprises detecting the first B. afzelii amplicon and the second B. afzelii amplicon.

Claim 102. (Currently Amended) A removable cartridge comprising a plurality of wells, wherein the removable cartridge comprises a first well comprising the composition of claim 99[[;]].

Claim 109. (Cancelled).
Claim 113. (Cancelled).
Claim 120. (Cancelled).

Allowable Subject Matter
10.  Claims 30-32, 35-42, 45-46, 59-60, 62, 67, 69, 72, 74-75, 90, 94, 96-97, and 99-102 are allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

January 3, 2022